DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment filed on 06/06/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-20 are pending. Claims 1-20 are under examination on the merits. 

Information Disclosure Statement
4.	The information disclosure statements submitted on 06/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement. 
Drawings

5.	The drawings are received on 06/06/2019. These drawings are acceptable.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed 10/28/2014 through 12/18/2018.  It is noted, however, that applicant has not filed a certified copy of the all CN foreign Application priority data as required by 35 U.S.C. 119(b).

Claim Objections
7.	Claims 1, 16 are objected to because of the following informalities: 
	In claim 1, it is suggested that “1~5", line 4, page 52 be deleted and "1-5" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
	In claim 1, it is suggested that “5000~100000", line 6, page 52, be deleted and "5000-100000" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
suggested that “1~5%" and “1.4~1.55”, line 2, page 53, be deleted and “1-5%" and “1.4-1.55” be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the two LED chips" line 12,  and two adjacent LED chips”, line 14, page 51.  There is insufficient antecedent basis for this limitations in the claim. Claims 2-20 being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recites “the at least two LED chips" line12,  and two adjacent the at least two LED chips”, line 14.
Additionally see “the LED chips”, line 15, page 51; 
   “the LED chips”, line 18, page 51; 
Claim 3,  “the LED chips”, line 1, page 52; 
Claim 8,  “the LED chips”, line 1, page 53; 
Claim 17,  “the LED chips”, line 3, page 53. 

10.	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as 
For the purpose of examination against the prior art, claim 1 is construed to recites “the at least two conductive electrodes”.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An erequest that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12.	A) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/427,296 (US Pub. No. 2019/0301684 A1, hereinafter “”684”) in view of claims 1-5 of copending Application No. 16/279,972  (US Pub. No. 2019/0186697 A1, hereinafter “”697”) or 
1 is a 2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, and wherein the organosilicon-modified polyimide has a siloxane content of 20~75%. “684 does not expressly teach the maximum thickness of the LED chip in the radial direction of the filament is H, the thickness of the conductive electrode and the conductor in the radial direction of the filament respectively is 0.5H to 1.4H, and the thickness of the conductive electrode and the conductor in the radial direction of the filament respectively is 0.5H to 0.7H.
However, “697 teaches an light bulb, comprising: a lamp housing with inner surface and outer surface opposite to the inner surface of the lamp housing, the lamp housing includes a layer of luminescent material , which is formed on the inner surface or the outer surface of the lamp housing or integrated in the material of the lamp housing; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing; and a single filament, disposed in the light housing, the LED filament comprising: a plurality of LED filament units, wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface, and a light conversion layer comprising a top layer and a base layer, wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips, wherein H is between a and 10C/2tan0.5ɑ, where H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, a represents the maximum value in both 0.5C/2tan0.5ɑ and W1/2tan0.5β, C represents the length of each 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydro carbon structure, R is each independently methyl or phenyl, n is 1-5, and wherein the organosilicon-modified polyimide has a number average molecular weight of 5000-100000, and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. 
Alternatively, “683 teaches an LED light bulb with a flexible LED filament, wherein the light emitted by the LED chip passes  through the interfaces A, B, C, D, E and F respectively in the light bulb, where the interface A is the interface between p-GaN gate of the LED chip and the top layer of the light conversion layer, the interface B is the interface between the top layer of the light conversion layer and the gas in the bulb shell, the interface C is the interface between Base of the LED chip and paste adjacent to the base layer of the light conversion layer, the interface D is the interface between the paste and the base layer of the light conversion layer, the interface E is the interface between the base layer of the light 
conversion layer and the gas in the bulb shell, and the interface F is the interface between the base layer of the light conversion layer and the top layer of the light conversion layer, and the absolute value of the refractive index difference between the two substances in any interface is less than 1.0, wherein H is between A and 2C/2tan0.5ɑ, where A represents the maximum 
	Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”684  in view of “697 or ”683 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘684  in view of “697 or ”683 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

B) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/406,052 (US Pub. No. 2019/0264874 A1, hereinafter “”874”). Although the claims at issue are not identical, they are not patentably distinct from each other because “874 teaches an LED light bulb, comprising: a lamp housing filled with gas, which doped with a golden yellow material or coated with a yellow film on its surface; a bulb base, connected with the lamp housing; a stem with a stand extending to the center of the lamp housing, disposed in the lamp housing; an LED filament disposed in the lamp housing, at least a half of the LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with the axle of 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is: X=m1*cos(t*360), Y=m2*sin(t*360), Z=n*cos(t*360*k), wherein, t is a variable between 0 and 1, the LED filament varies along an x-direction, a y-direction, and a z-direction according to t; wherein, when X=0, a max value of |Y| is m2, and a max value of |Z| is n; wherein, when Y=0, a max value of |X| is ml, and a max value of |Z| is n; wherein, when Z=0, a max value of |X| is ml, and a max value of |Y| is m2; wherein ml is a length in the x-direction, m2 is a length in the y-direction, n is a height of the highest point from the x-y plane in the z-direction, and k is a number of the highest point. 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”874 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘875 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


C) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/408,484 (US Pub. No. 2019/0264875 A1, hereinafter “”875”) in view of claims 1-5 of copending Application No. 16/279,972  (US Pub. No. 2019/0186697 A1, hereinafter “”697”) or 
Claims 1, 3-5 copending Application No. 16/392,654 (US Pub. No. 2019/0301683 A1, hereinafter “”683”).  Although the claims at issue are not identical, they are not patentably distinct from each other because “875 teaches an LED light bulb, consisting of: a lamp housing with inner surface and outer surface opposite to the inner surface of the lamp housing, the lamp housing includes a layer of luminescent material which is formed on the inner surface or the outer surface of the lamp housing or integrated in the material of the lamp housing; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing, the stem comprises a stand extending to the center of the lamp housing; and a single filament, disposed in the light housing, the LED filament comprising: a plurality of LED chip units, each of the LED chip units comprises at least two LED chips; a plurality of conductors respectively located on opposite sides of the LED chip units; wherein a Cartesian coordinate system having an x-axis, a y-axis is oriented for the LED filament where the x-axis is parallel to the length direction of the LED filament, the angel between the conductor and the LED filament in the x direction is 30° to 120°; and at least two conductive electrodes, disposed corresponding to the LED chip units and electrically connected to the LED chip units through a wire, each of the wire is at an angle or vertical to the x direction; a plurality of supporting arms, each of the supporting arms comprises a first end and a second end opposite to the first end of the supporting arms, the first end of each of the supporting arms is connected with the stand while the second end of each of the supporting arms is connected with LED filament; wherein the base layer of the light conversion layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified polyimide and a thermal curing agent, wherein the organosilicon-modified polyimide comprises a repeating unit represented by 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic   hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. The organosilicon-modified polyimide resin composition have thermal conductivity more than 1.65 under the condition of adding small particle size of below 1 µm, medium particle size of 1-30 µm and large particle size of above 30 µm, wherein the organosilicon-modified polyimide composition has a refractive index of 1.4-1.55, and wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is: X=m1*cos(t*360), Y=m2*sin(t*360), Z=n*cos(t*360*k), wherein, t is a variable between 0 and 1, the LED filament varies along an x-direction, a y-direction, and a z-direction according to t; wherein, when X=0, a max value of |Y| is m2, and a max value of |Z| is n; wherein, when Y=0, a max value of |X| is ml, and a max value of |Z| is n; wherein, when Z=0, a max value of |X| is ml, and a max value of |Y| is m2; wherein ml is a length in the x-direction, m2 is a length in the y-direction, n is a height of the highest point from the x-y plane in the z-direction, and k is a number of the highest point. “875 does not expressly teach the maximum thickness of the LED chip in the radial direction of the filament is H, the thickness of the conductive electrode and the conductor in the radial direction of the filament respectively is 0.5H to 1.4H, and the thickness of the conductive electrode and the conductor in the radial direction of the filament respectively is 0.5H to 0.7H.
1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydro 
Alternatively, “683 teaches an LED light bulb with a flexible LED filament, wherein the light emitted by the LED chip passes  through the interfaces A, B, C, D, E and F respectively in the light bulb, where the interface A is the interface between p-GaN gate of the LED chip and the top layer of the light conversion layer, the interface B is the interface between the top layer of the light conversion layer and the gas in the bulb shell, the interface C is the interface between Base of the LED chip and paste adjacent to the base layer of the light conversion layer, the interface D is the interface between the paste and the base layer of the light conversion layer, the interface E is the interface between the base layer of the light 
conversion layer and the gas in the bulb shell, and the interface F is the interface between the base layer of the light conversion layer and the top layer of the light conversion layer, and the absolute value of the refractive index difference between the two substances in any interface is less than 1.0, wherein H is between A and 2C/2tan0.5ɑ, where A represents the maximum value in both C/2tan0.5ɑ and  W1/2tan0.5β, H is between b and 2.9C, where b represents the maximum of 0.14C and 0.28W1, wherein H is between B and 0.58C, where B represents the maximum of 0.28C and 0.28W1. Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate range of H (i.e., the maximum thickness of the LED chip in the radial direction of the filament), the thickness of the conductive electrode and the conductor in the radial direction of the filament respectively the thickness of the conductive electrode and the conductor in the radial direction of the filament for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 
prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

D) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/409,895 (US Pub. No. 2019/0264876 A1, hereinafter ”’876”).  Although the claims at issue are not identical, they are not patentably distinct from each other because “876 teaches an LED light bulb, consisting of: a bulb shell with inner surface and outer surface opposite to the inner surface of the bulb shell, the bulb shell includes a layer of luminescent material which is formed on the inner surface or the outer surface of the bulb shell or integrated in a material of the bulb shell; a bulb base connected to the bulb shell; a stem connected to the bulb base and located in the bulb shell, the stem comprises a stand extending to a center of the bulb shell; and a single LED filament, disposed in the bulb shell, the LED filament comprising: a plurality of LED chip units, each of the plurality of LED chip units comprises at least two LED chips; a plurality of conductors respectively located on opposite sides of the plurality of LED chip units; wherein a Cartesian coordinate system having an x-axis, a y-axis is oriented for the LED filament where the x-axis is parallel to the length direction of the LED filament, the plurality of conductors are parallel to the x direction and at least one of the plurality of conductors is electrically connected with the plurality of LED chip units through a first wire perpendicular to the x direction; and at least two conductive electrodes, respectively disposed corresponding to the plurality of LED chip units and electrically connected to the plurality of LED chip units through a second wire; a 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic   hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 5000~100000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is: X=m1*cos(t*360), Y=m2*sin(t*360), Z=n*cos(t*360*k), wherein, t is a variable between 0 and 1, the LED filament varies along an x-direction, a y-direction, and a z-direction according to t; wherein, when X=0, a max value of |Y| is m2, and a max value of |Z| is n; wherein, when Y=0, a max value of |X| is ml, and a max value of |Z| is n; wherein, when Z=0, a max value of |X| is ml, and a max value of |Y| is m2; wherein ml is a length in the x-direction, m2 is a length in the y-direction, n is a height of the highest point from the x-y plane in the z-direction, and k is a number of the highest point. 
Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ”876  claims, it would have been obvious to one ordinary skill in the art before the effective prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

E) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/290,951 (US Pub. No. 2019/0195434 A1, hereinafter ”’434”). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘434 recites an LED filament light bulb, comprising: a lamp housing with inner surface and outer surface opposite to the inner surface of the lamp housing, the lamp housing includes a layer of luminescent material which is formed on the inner surface or the outer surface of the lamp housing or integrated in the material of the lamp housing; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing; and a single filament, disposed in the light housing, the LED filament comprising: a plurality of LED filament units, wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface of the LED chip; and a light conversion layer comprising a top layer and a base layer, wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips; wherein C represents the length of the LED filament unit in the longitudinal direction of the LED filament, and C is between f and 4Htan0.5ɑ, where f represents the maximum value of both 0.2Htan0.5ɑ and 0.1W1tan0.5ɑ /tan0.5β, and H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, where a represents the 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1~5; wherein the organosilicon-modified polyimide has a number average molecular weight of 5000-100000; and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. ‘434 claims differ from the instant claims in that the range of H which represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, is not expressly defined. Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate range of H which represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer for a known material based on its suitability for its intended use is within the level ordinary skill in the art. Given that the light bulb as presently read on the LED filament light bulb disclosed in ‘434 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘434 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
F) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/279,972 (US Pub. No. 2019/0186697 A1, hereinafter ””697”). Although the claims at issue are not identical, they are not patentably distinct from each other because “697 recites an light bulb, comprising: a lamp housing with inner surface and outer surface opposite to the inner surface of the lamp housing, the lamp housing includes a layer of luminescent material , which is formed on the inner surface or the outer surface of the lamp housing or integrated in the material of the lamp housing; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing; and a single filament, disposed in the light housing, the LED filament comprising: a plurality of LED filament units, wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface, and a light conversion layer comprising a top layer and a base layer, wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips, wherein H is between a and 10C/2tan0.5ɑ, where H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, a represents the maximum value in both 0.5C/2tan0.5ɑ and W1/2tan0.5β, C represents the length of each of the LED filament units in the longitudinal direction of the LED filament, a represents the illumination angle of each of the LED chips in the longitudinal direction of the LED filament, W1 represents the width of the upper surface of the base layer or the width of the lower surface of the top layer in the short axial direction of the LED filament; P represents the illumination angle of each of the LED chips in the short axial direction of the LED filament; and wherein the base layer is formed from organosilicon-modified polyimide resin composition comprising an organosilicon-modified 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydro carbon structure, R is each independently methyl or phenyl, n is 1-5, and wherein the organosilicon-modified polyimide has a number average molecular weight of 5000-100000, and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. “‘697 claims differ from the instant claims in that the range of C which represents the length of each of the LED filament units in the longitudinal direction of the LED filament is not expressly defined. Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate range of C which represents the length of each of the LED filament units in the longitudinal direction of the LED filament for a known material based on its suitability for its intended use is within the level ordinary skill in the art.  Given that the LED filament light bulb as presently read on the light bulb disclosed in “697 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘697 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	G) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/380,972 (US Pub. No. 2019/0271443 A1, hereinafter ”’443”) in view of  1-5, 10-13, 17-19 of copending Application No. 16/279,972 (US Pub. No. 2019/0186697 A1, hereinafter ”’697”). Although the claims at issue are not identical, they are not patentably distinct from each other 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydrocarbon structure, R is each independently methyl or phenyl, n is 1-5, wherein the organosilicon-modified polyimide has a number average molecular weight of 20000-40000, wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds, wherein the base layer comprise an upper surface where the LED chips is positioned and a lower surface opposite to the upper surface of the base layer, the lower surface of the base layer has a third area and a fourth area, 
However, “697 teaches an light bulb, comprising: a lamp housing with inner surface and outer surface opposite to the inner surface of the lamp housing, the lamp housing includes a layer of luminescent material , which is formed on the inner surface or the outer surface of the lamp housing or integrated in the material of the lamp housing; a bulb base connected to the lamp housing; a stem connected to the bulb base and located in the lamp housing; and a single filament, disposed in the light housing, the LED filament comprising: a plurality of LED filament units, wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface, and a light conversion layer comprising a top layer and a base layer, wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips, wherein H is between a and 10C/2tan0.5ɑ, where H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, a represents 1 is a tetra-valent organic group having a benzene ring or an alicyclic hydrocarbon structure, Ar2 is a di-valent organic group having a monocyclic alicyclic hydro carbon structure, R is each independently methyl or phenyl, n is 1-5, and wherein the organosilicon-modified polyimide has a number average molecular weight of 5000-100000, and wherein the thermal curing agent is selected from the group consisting of epoxy resin, isocyanate and bisoxazoline compounds. Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate range of H which represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer for a known material based on its suitability for its intended use is within the level ordinary skill in the art. Given that the LED light bulb as presently read on the LED filament light bulb disclosed in ‘443 in view of ”697 claims, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the scope of recited claims encompasses the scope of ‘434 in view of ”697 claims and thus, render the present claims prima facie obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

H) Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16/392,654 (US Pub. No. 2019/0301683 A1, hereinafter ”’683”) in view of 1-20 of copending Application No. 16/290,951 (US Pub. No. 2019/0195434 A1, hereinafter ”’434”) . Although the claims at issue are not identical, they are not patentably distinct from each other because “683 teaches an LED light bulb with a flexible LED filament, comprising: a bulb shell, a bulb base, connected with the bulb shell, a stem with a stand extending to the center of the bulb shell, disposed in the bulb shell, a flexible LED filament disposed in the bulb shell, at least a half of the flexible LED filament is around a center axle of the LED light bulb, where the center axle of the LED light bulb is coaxial with the axle of the stand, the flexible LED filament comprising: a plurality of LED filament units, wherein each of the plurality of LED filament units includes a single LED chip with an upper surface and a lower surface opposite to the upper surface; and a light conversion layer comprising a top layer and a base layer, wherein the base layer comprises an upper surface and a lower surface opposite to the upper surface of the base layer, the top layer with an upper surface and a lower surface opposite to the upper surface of the top layer is disposed on at least two sides of each of the LED chips, the lower surface of each of the LED chips is close to the upper surface of the base layer, the upper surface of the top layer is away from each of the LED chips; two conductive supports, each of the two conductive supports connected with the stem and the flexible LED filament; a driving circuit, electrically connected with both the two conductive supports and the bulb base; and a plurality of supporting arms respectively comprising two ends, an end of each of the supporting arm is connected to the stem and another end of each of the supporting arm is connected to the flexible LED filament; wherein H is between a and 10C/2tan0.5ɑ, where H represents the distance from the upper surface of each of the LED chips to the upper surface of the top layer, a represents the maximum value in both 0.5C/2tan0.5ɑ and W1/2tan0.5β, C represents the length of each of the LED filament units in the longitudinal direction of the flexible LED filament, a 
However, “434 teaches an LED filament light bulb, wherein points of the LED filament in an xyz coordinates are defined as X, Y, and Z and satisfy a curve equation, an origin of xyz coordinates is at the stem top, an x-y plane of the xyz coordinates passes through the stem top and is perpendicular to the height direction, a z-axis of xyz coordinates is coaxial with stem, and the two conductive electrodes are symmetrically disposed at two sides of a y-axis of the xyz coordinates, the curve equation is: X=m1*cos(t*360), Y=m2*sin(t*360), Z=n*cos(t*360*k),

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/11/2021